DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a flow plate and frame assembly comprising: an anode frame member (100) comprising an outer surface (101), an inner surface (102), and an anode frame opening (103); a cathode frame member (200) comprising an outer surface (202), an inner surface (201), and a cathode frame opening (203); and a flow plate (300) comprising an anode surface (301) and a cathode surface (302); wherein the cathode frame member (200) and anode frame member (100) engage with each other along their respective inner surfaces (102/201), and retain and surround an entire perimeter of the flow plate (300) in between the inner surfaces (102/201) with a portion of the anode surface (301) in contact with the anode frame member inner surface (102) and a portion of the cathode surface (302) in contact with the cathode frame member inner surface (201), wherein the anode frame member (100), cathode frame member (200), and flow plate (300) are configured to provide a fluidly connected anode fluid pathway; the anode fluid pathway comprises one or more anode fluid inlets 160, a portion of the outer surface (101) defined by an anode fluid flow region (800), one or more anode fluid conduits (161) pass through the anode frame member (100) and connect outer surface (101) to inner surface (102), a volume between the anode frame member (100) inner surface (102) and flow plate (300) anode surface (301), and one or more anode flow channels (304); and, configured below a stepped down edge (805) an anode fluid inlet (160) is fluidly connected to the anode fluid flow region and fluid distributing protrusions (810).  The prior art also fails to disclose a fuel cell stack assembly comprising a plurality of identical flow plate and frame assemblies as described above, and a fuel cell system comprising the fuel cell stack assembly.  The prior art specifically fails to disclose a stepped down edge which is connected to the fluid inlet via the stepped down edge and anode flow region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722